Title: V. Jefferson’s Draft Resolution Authorizing Erection of Public Buildings for Use of Congress, [1783?]
From: Jefferson, Thomas
To: 


          
            [1783?]
          
          Resolved that the Governor be desired to propose to the state of Maryland to concur with this Commonwealth in erecting buildings for the immediate accomodation of the Congress of the United states on the lands on Patowmac offered to be ceded to them by these two states, and particularly on such parts of them as they shall have reason to beleive will be most agreeable to the Congress, the expence of which buildings with the purchase of the ground shall not exceed thirty thousand dollars to be advanced from time to time, as it shall be wanting, by the said states in equal portions: which advances on the part of this commonwealth the Treasurer is hereby authorized and required to make on warrants from the Auditors according to the established forms of his office.
          Resolved that three Commissioners be appointed by joint balot of both houses of assembly to act with Commissioners or other persons appointed or to be appointed on the part of the state of Maryland, who shall have powers to purchase sufficient ground, to agree on the buildings necessary to be erected, to have them erected without delay, to call for and to apply monies by way of paiment or of advance for the same, and to tender the said buildings to Congress for the sole purpose of their general and of their personal accomodation.
          Resolved that to prevent any difficulties or delays which might be produced by doubts in what manner the said Commissioners when assembled shall vote, it be proposed to the state of Maryland that they shall proceed to business always with an equal number  (not less than two) from each state, that, so constituted, they shall be considered as forming one Committee, every member whereof shall have one vote and no more, and that if at any time they shall be divided on any question which may be likely to delay the said work, they shall state the same in writing to the delegates of the two states in Congress who concurring by a majority of their respective members present, shall decide the same.
        